Citation Nr: 0123756	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  94-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Evaluation of post-operative fusion C5-6 with arthritis 
and bilateral carpal tunnel syndrome, rated as 40 percent 
disabling from May 19, 1990.

2.  Whether an evaluation higher than 20 percent is warranted 
for degenerative arthritis of the lumbar spine from May 19, 
1990, to October 7, 1993.

3.  Whether an evaluation higher than 40 percent is warranted 
for degenerative arthritis of the lumbar spine with left L2-4 
radiculopathy from October 7, 1993.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 decision by the RO 
that granted a claim of entitlement to service connection for 
post-operative fusion at C5-6 and assigned a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective from the day following the veteran's separation 
from service-May 19, 1990.  The RO also granted service 
connection for degenerative arthritis of the lumbar spine and 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5295, effective May 19, 1990.  By rating 
action of February 1992, the RO increased the evaluation for 
post-operative fusion at C5-6 from 20 to 40 percent, and the 
evaluation for degenerative arthritis of the lumbar spine 
from 10 to 20 percent, both effective from April 10, 1991.  
By rating action of March 1992, the RO determined that there 
was clear and unmistakable error in the February 1992 rating 
decision in that both evaluations should have been made 
effective from May 19, 1990.  In June 1998, the RO re-
characterized the low back disability to include left L2-4 
radiculopathy, and increased the rating from 20 to 40 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5293, effective 
from October 7, 1993.  The RO also re-characterized the neck 
disability to include arthritis and bilateral carpal tunnel 
syndrome.  In March 1997 and March 1999, the Board remanded 
the case for additional development.

In March 2000, the Board denied the veteran's claims for an 
evaluation higher than 40 percent from May 19, 1990, for 
post-operative fusion C5-6 with arthritis and bilateral 
carpal tunnel syndrome, an evaluation higher than 20 percent 
from May 19, 1990, to October 7, 1993 for degenerative 
arthritis of the lumbar spine, and an evaluation higher than 
40 percent from October 7, 1993, for degenerative arthritis 
of the lumbar spine with left L2-4 radiculopathy.  
Subsequently, in May 2000, the veteran filed a motion for 
reconsideration, which the Board denied in June 2000.  
Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2001, 
VA General Counsel filed an unopposed motion to vacate the 
Board's March 2000 decision.  In March 2001, the Court 
granted the unopposed motion and vacated the Board's 
decision.  The Court remanded the case to the Board for re-
adjudication.

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  (As noted above, the rating for the service-
connected back disability was increased during the pendency 
of this appeal, which resulted in a "staged" rating:  20 
percent from May 19, 1990, and 40 percent from October 7, 
1993.  Fenderson, supra.  Therefore, consideration of the low 
back claim must now include consideration of whether an 
evaluation higher than 20 percent is warranted from May 19, 
1990, to October 7, 1993, and whether an evaluation higher 
than 40 percent is warranted from October 7, 1993.  Id.)


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the instruction in the Court's March 2001 order, 
and in light of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  In order to comply with the 
Court's March 2001 order, and to ensure that the veteran in 
this case is afforded all the protections of the VCAA, as 
implemented by VA, a remand is required.  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, scheduling the veteran for a VA examination.  This is 
required because the veteran has indicated that his 
disabilities have worsened since he was last examined.  In 
the veteran's case, the duty to assist includes the duty to 
provide him with a new examination.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (where an appellant reported 
worsening after a VA examination, another examination should 
be conducted).  Consequently, a remand is required.  
38 C.F.R. §§ 3.327, 4.2, 19.9 (2000).

To ensure full compliance with the order of the Court, the 
case is REMANDED to the RO for the following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any records 
of past or current treatment or 
evaluation of service-connected neck, 
upper extremity, or low back disabilities 
that has not already been made part of 
the claims files.  The RO should assist 
the veteran in obtaining evidence as 
required by the VCAA and implementing 
regulations.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for VA orthopedic 
and neurologic examinations to assess the 
severity of his neck, carpal tunnel, and 
low back disabilities.  The claims 
folders, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the examiner(s) for review.  
The rationale for all opinions should be 
explained in detail.  The examiner(s) 
should provide findings applicable to the 
pertinent rating criteria (including a 
discussion of the frequency of symptoms 
compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurologic findings appropriate to the 
site of the diseased disc).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2000).  
The examiner(s) should conduct range of 
motion studies on the neck and low back.  
If there is clinical evidence of pain on 
motion, the examiner(s) should indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner(s) should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc. and 
should equate such problems to disability 
as contemplated by Diagnostic Code 5293.  
(This should be done for both the neck 
and the low back.)  In other words, 
functional losses due to pain, etc. may 
result in disability tantamount to that 
contemplated by the criteria for a higher 
rating under Diagnostic Code 5293.  If 
so, the examiner(s) should so state.  
Findings should also be made as to the 
degree of impairment caused by carpal 
tunnel syndrome, and should be 
characterized as "mild," "moderate," 
or "severe" for each extremity.  

4.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  The RO should seek clarification from 
the veteran as to whether he desires a 
hearing before RO hearing personnel or a 
member of the Board.  If he wants a 
hearing at the RO before RO hearing 
personnel, such a hearing should be 
scheduled and conducted.  Following 
completion of any additional development 
required by the VCAA, the RO should 
adjudicate the claims in accordance with 
all applicable laws and regulations, 
including the VCAA and the implementing 
regulations.  Consideration should also 
be given to all applicable diagnostic 
codes, and whether "staged" ratings are 
warranted.  Fenderson, 12 Vet. App. at 
119.  If any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


